DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments/Amendment
1) The amendment to claims 9 and 20 has overcome the 112 (a) rejection, as applied to claims 9 and 20. Thus the 112(a) rejection has been withdrawn.

2) The amendment to claims 9 and 20 has overcome the 112 (b) rejection, as applied to claims 9 and 20. Thus the 112(b) rejection has been withdrawn.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9, 10, 11, 15, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over  Saily (US 2019/0014471 A1) in view of Das (US 2018/0324138 A1).


Regarding Claims 1, 15
Saily discloses a method performed by a first of two base stations (Fig.5(A,B); (AP, Serving AP) comprising:

receiving (See [0095]; [0100]; transmits the network context information to the node the user device selected), by the first base station (Fig.5B(AP)) and from a second base station (Fig.5B(Serving AP)), a first message that includes a context of a user equipment (Fig.5B(context)) that was previously in an engaged mode with the second base station (See [0095]; [0101]; last serving node by the UE);

transmitting, by the first base station (See [0095]; [0101]; transmits the network context information to the node the user device selected) in response to receiving the first message (See [0100]; transmits the network context information to the node the user device selected) and to the user equipment (Fig.5B(UE)), a second message that includes a radio network temporary identifier that identifies the context (See [0051]; temporary identifier established for radio connection resume; [0100]; the network context response comprises temporary identifier for the radio connection);

receiving, by the first base station (Fig.5B(AP)) from the user equipment (Fig.5B(UE)), a third message that includes a resume message authentication code identifier (See [0095]; [0101]; The radio connection resume procedure may be carried out as a continuation for the context that comprises authentication information) 

verifying, by the first base station (Fig.5B(AP)), the third message (See [0095]; [0101]; The radio connection resume procedure may be carried out as a continuation for the context that comprises authentication information) by comparing the resume message authentication code identifier received in the third message (See [0051]; [0086]; [0095]; [0100]; first BS verity with ACK/NACK message) with a calculated message authentication code identifier (See [0074-0075]; generated authentication information by the serving node);


transmitting, to the user equipment (Fig.5B(UE)), a fourth message that enables the user equipment (Fig.5B(UE)), to resume the engaged mode with the first base station (Fig.5B(AP)) in accordance with the context (See [0095]; [0101]; a radio link to the UE is setup according to context info) .


But Sally fails to explicitly recite 
About the UE context transferred over Radio Access Network (RAN) paging.

However in an analogous art,
 Das teaches about the UE context transferred over Radio Access Network (RAN) paging (See [0144-1046]).


Saily and Das are analogous art because they all pertain to wireless cellular technology. Saily teaches about a UE context transfer between base stations in handover procedure. Das teaches about the UE context transferred over Radio Access Network (RAN) paging. Saily could have used Das features such as a method/medium to transfer UE context information to a target base station that will serve the idle UE. Therefore it would have been obvious to someone of ordinary skill at the time of the filing of the application to combine Saily and Das as to obtain an efficient continuous communication from the UE.  


Regarding Claim 2,
Saily and Das teach all the features with respect to claim 1 and Saily further teaches 
                 wherein:
the receiving first message includes receiving a set of parameters that comprise one
or more of 
a physical cell identifier (See [0062]), 
a cell radio network temporary identifier (See [0070]: [0086]; [0095]) , 
a resume constant (See [0081]; [0091]) , or 
a key (See [0053]; [0058]; [0062]); and

the verifying the third message includes: 
verifying that the resume message authentication code identifier (See [0051]; [0095]; verification of UE context that comprises authentication context) received in the third message (See [0095]; [0101]; The radio connection resume procedure may be carried out as a continuation for the context that comprises authentication information) is identical to a calculated message authentication code identifier (See [0051]; [0074];[0095]; generated authentication information by the serving node that matched with device authentication code) generated by the first base station based on the set of parameters (See [0051]; [0005]; [0100]; authentication information comprises authentication token and user identifier)).


Regarding Claim 3,
Saily and Das teach all the features with respect to claim 1 and Saily further teaches 

              wherein:
receiving the first message (See [0100]; transmits the network context information to the node the user device selected), includes:
receiving a calculated message authentication code identifier (See [0051]; [0070]; authentication token generated) generated by the second base station (See [0051]; [0070]; [0100]; authentication code generated by the serving node AP); and

the verifying the third message (See [0095]; [0101]; The radio connection resume procedure may be carried out as a continuation for the context that comprises authentication information)  includes: 
verifying that the resume message authentication code identifier received in the third message (See [0095]; [0101]; The radio connection resume procedure may be carried out as a continuation for the context that comprises authentication information) is identical to the calculated message authentication code identifier (See [0051]; [0070]; [0100]; verification of authentication code) generated by the second base station (See [0051]; [0070]; [0100]; generated by the last serving node).


Regarding Claim 4,
Saily and Das teach all the features with respect to claim 1 and Saily further teaches 
               wherein:
receiving the first message  (See [0095]; [0100]; transmits the network context information to the node the user device selected) includes 
receiving a plurality of calculated message authentication code identifiers (See [0058]; [0095]; [0100]; authentication information may comprises a user identifier and authentication token), 
each calculated authentication code identifier of the plurality of calculated message authentication code identifiers generated by the second base station (See [0051]; [0058]; [0070]; [0100]; authentication code generated by the serving node AP); and

verifying the third message (See [0095]; [0101]; The radio connection resume procedure may be carried out as a continuation for the context that comprises authentication information) includes verifying that the resume authentication code
identifier is identical to a calculated message authentication code identifier from the plurality of calculated message authentication code identifiers (See [0051]; [0070]; [0100]; verification of authentication code).


Regarding Claim 5,
Saily and Das teach all the features with respect to claim 1 and Saily further teaches 

transmitting, by the first base station to the second base station, a fifth message that indicates forwarding address information (See [0061]; [0080]; The serving node change may be carried out between access nodes based on information conveyed in relation to the reception of the network context or by a separate signaling message).


Regarding Claim 6,
Saily and Das teach all the features with respect to claim 5 and Saily further teaches 
transmitting, by the first base station and to a core network, a sixth message that
indicates a request to perform a path switch (See [0061]; [0080]; Both c and
u-plane connections may be switched in cooperation with a core network to the new serving access node in a similar fashion to that of an inter-node handover); and

receiving, from the core network, a seventh message that includes a response to the sixth message (See [0061]; [0080]; signaling between core and new serving node) .


Regarding Claim 7,
Saily and Das teach all the features with respect to claim 6 and Saily further teaches 
transmitting, by the first base station and to the second base station, an eighth message that includes a context release command (See [0064]; [0072]; [0089]; after base station is switched , a release command is executed), the context release command effectuating a release of resources supporting wireless communications between the second base station and the user equipment (See [0064]; [0072]; [0089]; resources allocation is transferred from one base station to another).



Regarding Claim 9, 20
Saily and Das teach all the features with respect to claim 1, 15 and Sally further teaches 
wherein the third message is a radio resource control resume request message (See [0064]; [0094-0095]).


Regarding Claims 10, 
Saily discloses a method performed by a  user equipment (Fig.5B(UE)),
the method comprising:

discontinuing, by the user equipment (Fig.5B(UE)) an engaged mode with a second base station (Fig.5B(Serving AP)) to enter a disengaged mode (See [0093]; UE enters in low activity mode before waking up to connected mode);

receiving (See [0095]; [0100]; The selected node (access/network node) transmits a radio connection resume complete or other response message to the user device), from the first base station (Fig.5B(AP))  and based on the first base station (Fig.5B(AP))  receiving a message (See [0095]; [0100]; transmits the network context information to the node the user device selected) from the second base station (Fig.5B(Serving AP))  a first message that includes a radio network temporary identifier that identifies a context
associated with the user equipment (See [0095]; [0100]; UE context represented with temporary identifier) while the user equipment (Fig.5B(UE)) was in the engaged mode with the second base station (See [0095]; [0100]; attached context with last node before changing to low activity mode);


converting, by the user equipment (Fig.5B(UE)), the radio network temporary identifier to a resume message authentication code identifier (See [0095]; [0101]; The radio connection resume procedure may be carried out as a continuation for the context that comprises authentication information);

transmitting, by the user equipment  (See [0095]; [0101]; transmits the network context information to the node selected) in response to receiving the first message (See [0100]; transmits the network context information to the node the user device selected) and a second message that includes the resume message code identifier (See [0051]; temporary identifier established for radio connection resume; [0100]; the network context response comprises temporary identifier for the radio connection);

receiving, by the user equipment (Fig.5B(UE)) from a first base station (Fig.5B(AP)), a third message from the first base station (Fig.5B(AP)), wherein the third message causes the user equipment to: 

resume, with the first base station (Fig.5B(AP)),  the engaged mode in accordance with the context (See [0095]; [0101]; a radio link to the UE is setup according to context info); or

remain in the disengaged mode (See [0095]; [0101]; if context information is not verified , UE cannot proceed with reconnection to network).
(The above limitation is passive and does not add any functionality to the claim. Therefore there is no weight associated to the claim)


But Sally fails to explicitly recite 
About the UE context transferred over Radio Access Network (RAN) paging.

However in an analogous art,
 Das teaches about the UE context transferred over Radio Access Network (RAN) paging (See [0144-1046]).


Saily and Das are analogous art because they all pertain to wireless cellular technology. Saily teaches about a UE context transfer between base stations in handover procedure. Das teaches about the UE context transferred over Radio Access Network (RAN) paging. Saily could have used Das features such as a method/medium to transfer UE context information to a target base station that will serve the idle UE. Therefore it would have been obvious to someone of ordinary skill at the time of the filing of the application to combine Saily and Das as to obtain an efficient continuous communication from the UE.  


Regarding Claim 11,
Saily and Das teach all the features with respect to claim 10 and Saily further teaches 
wherein, prior to the discontinuing the engaged mode (See [0047]; [0090]; UE suspended from source connection), the user equipment receives, from the second base station, a radio resource control release message that includes a suspend configuration (See [0047]; [0090]; the suspend connection of the UE to the source BS is commanded and can include a release of the radio resources) and 
wherein the discontinuing the engaged mode causes the user
equipment to enter a radio resource control inactive state (See [0046]; [0095]; not transmitting nor receiving))



	Regarding Claim 21, 
Saily and Das teach all the features with respect to claim 15 and Saily further teaches 
               wherein the RAN paging message includes a set of parameters that comprise one or more of: 

a physical cell identifier (See [0062]), 
a cell radio network temporary identifier (see [0070]; [0086]; temporary identifier in the user context authentication verification), 
a resume constant, or 
a key (See [0059]; [0062])

and the instructions to verify the third message include:

verifying that the resume message authentication code identifier (See [0051]; [0086]; [0095]; [0100]; first BS verity with ACK/NACK message) is identical to a calculated message authentication code identifier generated by the first base station based on the set of parameters  (See [0074-0075]; generated authentication information by the serving node).


Regarding Claim 22, 23
Saily and Das teach all the features with respect to claim 15, 15 and Saily further teaches 

wherein the reception of the message (See [0095]; [0100]; transmits the network context information to the node the user device selected), further configures the first base station (Fig,5B(AP)) to:

receive a calculated message authentication code identifier generated (See [0051]; [0058]; prepared authentication token) by the second base station (Fig.5B(Serving AP)); and

the verification of the third message (See [0095]; [0101]; The radio connection resume procedure may be carried out as a continuation for the context that comprises authentication information) includes 
verifying that the resume message authentication code identifier received in the third message (See [0060]; [0070]; verification of identity) is identical to the calculated message authentication code identifier generated by the second base station (See [0095]; [0101]; after verification target BS respond with ACK/NACK)




Claim(s) 8, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Saily (US 2019/014471 A1) in view of Das (US 2018/0324138 A1) and further in view of Heo (US 2013/0272132 A1).

Regarding Claim 8, 19
Saily and Das teach all the features with respect to claim 1, 15 

But Saily and Das fail to explicitly recite

wherein the second message is a Radio Resource Control (RRC) paging message.

However in an analogous art,
Heo teaches about message that is a Radio Resource Control (RRC) paging message in a handover procedure (See [0123-0124]).

Saily, Das and Heo are analogous art because they all pertain to wireless cellular technology. Saily teaches about a UE context transfer between base stations in handover procedure. Heo teaches about message that is a radio access network paging message in a handover procedure. Saily and Das could have used Heo features such as to alert UE of incoming message from a new base station. Therefore it would have been obvious to someone of ordinary skill at the time of the filing of the application to combine Saily, Das and Heo as to obtain an efficient continuous communication from the UE.  

 
	


Claim(s) 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Saily (US 2019/014471 A1) in view of Das (US 2018/0324138 A1) and further in view of Yang (US 2020/0120552 A1).

Regarding Claim 16,
Saily and Das teach all the features with respect to claim 15 
But Saily and Das fail to explicitly recite 
             	wherein the context manager application is further configured to
direct the first base station to transmit, to the second base station, a fifth message that indicates forwarding address information.

However in an analogous art,
Yang teaches about configuration of base station with forwarding address information feature in order to forward data to other nearby base station in handover procedure. (See [0027]; [0037-0038]). 


Saily, Das and Yang are analogous art because they all pertain to wireless cellular technology. Saily teaches about a UE context transfer between base stations in handover procedure. Yang teaches about configuration of base station with forwarding address information feature in order to forward data to other nearby base station in handover procedure. Saily and Das could have used Yang features such as to direct the source base station to practice forward address information in order to receive all UE related data. . Therefore it would have been obvious to someone of ordinary skill at the time of the filing of the application to combine Saily, Das and Yang as to obtain an efficient continuous communication from the UE.  


Regarding Claim 17,
Saily, Das and Yang teach all the features with respect to Claim 16 and Yang further teaches 

wherein the context manager application is further configured to direct the first base station to:

transmit, to a core network, a sixth message that indicates a request to
perform a path switch (See Fig.5(108); [0194]); and
receive, from the core network, a seventh message that includes a response
to the sixth message (See Fig.5(110)); [0194]).


Regarding Claim 18,
Saily, Das and Yang teach all the features with respect to Claim 17 and Yang further teaches 

wherein the context manager application is further configured to direct the first base station to 

transmit, to the second base station, an eighth message that includes a context release command (See Fig.5(111,112); Fig.6(211,212); [0195]; [0206]) 
the context release command effectuating a release of resources (See [0202]; [0211]; [0215]; command release resources) supporting wireless communications between the second base station and the user equipment (See Fig.5(111,112); Fig.6(211,212); [0195]; [0206]).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037. The examiner can normally be reached 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY LAFONTANT/Examiner, Art Unit 2646